Citation Nr: 1122694	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  01-06 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for claimed tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel 





INTRODUCTION

The Veteran served on active duty from August 1977 to September 1981.  He also served in the National Guard from June 1983 to June 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the RO.

The Veteran testified at a hearing held at the Board in October 2003.  

The Board in August 2010, it was decided in part and remanded in part.  It is now before the Board for further appellate action.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  The Veteran is not shown to have manifested complaints or findings of tinnitus until many years after service. 

3.  The currently demonstrated tinnitus is not shown to be due to an event or incident of the Veteran's period of active service.  

4.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to the claimed tinnitus since his period of service.    




CONCLUSION OF LAW

The Veteran does not have a disability manifested by tinnitus due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2010).                                                                                                                                                                                                                                


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Veteran was sent a VCAA notice letter in November 2002.  The letter provided him with notice of the evidence necessary to substantiate his claim, the evidence VA would assist him in obtaining, and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He received notice as to the notice elements outlined in Pelegrini and the second and third elements outlined in Dingess, via the letter mailed in November 2002.  

He did not receive VCAA notice on the fourth or fifth Dingess elements.  The claim for tinnitus is being denied; therefore, no effective dates or ratings are being assigned.  He is therefore not prejudiced by the absence of notice on those elements.  

The Veteran's entire service treatment records (STR's) are not on file.  The records available include records of his National Guard service.  In such situations, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support a veteran's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).

Here, the record shows that the RO has made diligent and extensive efforts to obtain the Veteran's missing service records.  The RO sent letters to the United States Army Reserves and the Army National Guard.  The RO also requested the service treatment records from the Veteran in a July 1999 letter.  

Following their initial request, the RO made a second request in August 1999.  The Army stated that the records were sent to Washington in August 1994.  

Another request was sent by the RO to Adjutant General, D.C. National Guard.  Some records from his National Guard service were found.

Because the Veteran's STR's remain unavailable despite the RO's extensive and diligent efforts to obtain them, the Board finds that no further action is required in an attempt to obtain them.  Rather, remand would be futile and would result only in an unnecessary delay with no benefit accruing for the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran reports receiving treatment for his right ear while serving in Germany.  It is unclear where the Veteran was treated for this disability.  The claims file shows that the RO attempted to obtain records from Drake Edwards Hospital in Frankfurt, Germany, for his claims for service connection for back and ankle disabilities.

In September 2001, the Veteran was asked to provide authorization for release of information for the Drake Edwards Hospital in Frankfurt, Germany, among other hospitals.  The Veteran submitted the authorization and release form (21-4142) for treatment from 1978 to 1981.  It is unclear whether the Veteran was treated for his right ear at this hospital as he only referred to his back and ankle on the 21-4142 form.  A letter mailed to Frankfurt, Germany was returned as having an insufficient address.  The RO informed the Veteran in May 2002 that it was unable to obtain these records.
 
In developing his claim, the VA treatment records have been obtained.  In addition, VA examinations were provided.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported evidence that has not been obtained.

For these reasons, the Board finds that all necessary facts have been properly developed in regard to the Veteran's claim, and no further assistance is required in order to comply with VA's statutory duty to assist in the development of evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board also finds that there was substantial compliance with the August 2010 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

As there has been substantial compliance with all directed action, further remand is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board).

In conclusion, because all duties to notify and assist have been satisfied, the Board will proceed with consideration of the merits of the appeal.


II.  Entitlement to service connection for claimed tinnitus

A.  Applicable laws and regulations

The Veteran is contending that service connection is warranted for tinnitus. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  


B.  Analysis

The Veteran asserts that he developed tinnitus during service.

As explained, the service treatment records referable to the Veteran's period of active service are missing from the claims file.

In a September 2002 statement, the Veteran reported that he was treated for a right ear disability while he was stationed in Germany in 1978 to 1981. 

Notably, the report for a June 1983 enlistment examination for the National Guard shows that the Veteran's ears and drums were normal.  In addition, he denied chronic of frequent colds, ear trouble or hearing loss in the June 1983 Report of Medical History.  

A March 1986 private treatment record notes a diagnosis of severe pharyngitis.  An examination showed that the Veteran's tympanic membranes and external auditory canals were normal.

In March 1993, the Veteran filed a claim of service connection for a left ear hearing loss that began in July 1980.  

In an August 2002 VA treatment record, the Veteran reported having a hearing loss in his right ear.  

In November 2002 to January 2003 VA treatment records, the Veteran reported noise exposure due to generators.  He also noted that he had a constant "tone in his head".  He reported difficulty hearing in most listening situations.  He was noted to have a mild to moderate hearing loss in the right ear with significant air/bone gaps in the low frequencies and mild to moderate sensorineural hearing loss in the left ear.  

In January 2003, the Veteran reported having decreased hearing in his right ear since 1978 due to an infection in his ear at that time.  His ear was "suctioned," and he had no problems until the 1980's when he had intermittent clogging of his right ear and tinnitus for a few seconds at a time.

A VA examination disclosed a mild to moderate mixed hearing loss in the right ear with significant air/bone gaps in the low frequencies and a mild to moderate sensorineural hearing loss in the left ear.  

The Veteran had difficulty understanding the tasks, though instructions were repeated several times.  The resident concluded that he had right conductive hearing loss, Eustachian tube dysfunction and bilateral inferior tube hypertrophy.  

In March 2003, the Veteran was afforded a VA examination.  The claims file was not available for review by the examiner.  He reported having low frequency tinnitus in the left ear and seeing a VA ENT who discussed possible PE tube in the right ear.  He had difficulty completing the hearing test and the examiner concluded that the test results were not adequate for rating purposes.  The examiner recommended medical follow-up for possible middle-ear disease.  

The Veteran was afforded another VA examination in January 2007.  No tinnitus was reported at the time of the examination.  As the Veteran had difficulties with the testing, the examiner stated that the results in the right ear were not reliable and were inadequate for rating purposes.  

Another VA examination was completed in February 2007.  The claims file was not available for review.  The Veteran did not report tinnitus at the time of the visit.  

The examiner concluded that hearing threshold levels, based on Stenger interference levels for the right ear and voluntary responses for the left ear, did not meet VA criteria for disability. 

Later in February 2007, the Veteran returned to the clinic and complained of longstanding tinnitus and ear pain, bilaterally. 

An October 2008 VA treatment record notes a history of Eustachian tube dysfunction.  The Veteran reported worsening tinnitus in the last couple of months.  The Veteran was noted to have a history of what sounded like a perforated eardrum when he was in the military.  

The Veteran was afforded another VA examination in October 2010.  The claims file and medical records were not available to the examiner.  The Veteran reported having a plugged sensation in the right ear.  He had to ask for repetition and had trouble understanding speech.  

The Veteran reported noise exposure during his military service that included teletypewriter, radio transmission, trucks and generators.  He occasionally wore hearing protection.  Since his service, the Veteran had worked as a bus driver.  

The Veteran reported having an infection in the right ear during his service, but denied other ear infections.  He reported having tinnitus that began "years ago," but could not specify date or circumstances of the onset.  The tinnitus occurred once a day and lasted for a few seconds and caused him to worry.  He once went to the emergency room when it lasted for 30 minutes.  

Upon examination, the examiner found bilateral mild to moderately-severe sensorineural hearing loss and subjective tinnitus.

As the claims file was not available for review by the October 2010 examiner, the Appeals Management Center (AMC) forwarded the claims file to the VA and requested an opinion based on the October 2010 examination results.  

Another VA audiologist reviewed the claims file and provided the opinion.  The October 2010 examiner signed the report and agreed with the findings.

After thoroughly reviewing the claims filed, the VA audiologist found that 1983 audiogram indicated normal hearing in both ears.  The audiologist added that he had reviewed the record for hearing loss and tinnitus as they were commonly associated with one another.  

The audiologist considered the Veteran's statements that his hearing loss began in 1978 and tinnitus began in the 1980's and acknowledged the possibility of the Veteran having had a perforated eardrum during service.  

The VA audiologist noted that the Veteran had been unable to recall when his tinnitus began and concluded that the record suggested that the tinnitus was secondary to recurrent middle ear disease.  The records were noted to have identified tympanic membrane pathology secondary to Eustachian tube dysfunction and tinnitus that had begun in the 1980's.  

The audiologist found no evidence in the record linking middle-ear disease to the Veteran's service and opined that it was less likely as not that tinnitus was caused by or the result of military service.  

The Veteran has one of the elements required to substantiate a claim for service connection, namely a current disability, tinnitus.  In this case, the evidence establishes that the October 2010 VA examiner diagnosed the Veteran with tinnitus.

The Veteran also claims that he was treated for some kind of ear infection during his military service.  As the Veteran's service treatment records are missing from the claims file, the exact nature of his treatment for his ear during service is uncertain.  

Despite this, the Veteran has consistently stated that he had his ear suctioned during service.  One VA physician surmised that he possibly had a perforated ear drum.   

At the outset, the Board notes that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  

Significantly, on this record, it was not shown until January 2003, several years after he filed a claim for service connection for hearing loss in March 1993, that the Veteran reported having tinnitus in 1980's.  Prior to this date, there is no mention of when the claimed tinnitus began.   

During the February 2007 VA examination, the Veteran did not report tinnitus.  About ten days after the examination, the Veteran returned to the clinic complaining of longstanding tinnitus and ear pain, bilaterally.  

Based on the inconsistent statements, the Board finds that the Veteran is not credible to the extent that he is claiming that his tinnitus had its onset during since active service.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

Moreover, the VA audiologist, who provided the October 2010 opinion based on a thorough review of the claims file, determined that it was less likely as not that tinnitus was caused by or the result of military service.  

For these reasons, the VA examiner's opinion is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

In the absence of any persuasive evidence in support of the claim, the claim of service connection for tinnitus must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for tinnitus is denied.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


